On Petition for Rehearing
By the Court,
COLEMAN, C. J.:
Several grounds are urged for a rehearing, and since they are presented with apparent earnestness, we have deemed it advisable to briefly set forth our views in regard to them.
1. It is first contended that, since the original opinion concedes that certain instructions of the court were erroneous and misleading, it must be presumed that plaintiffs were prejudiced thereby. This contention would be unanswerable but for the fact that this is a suit in equity, and that the verdict of the jury is merely advisory (State v. Murphy, 29 Nev. 253, 88 Pac. 335), and that in such cases this court will not review errors assigned to instructions given to a jury, or reverse a *320judgment because they were erroneous (King v. Pony G. M. Co., 28 Mont. 74, 72 Pac. 315).
It is also insisted that the judgment is not sustained by the evidence. This question was found adversely to appellants’' contention by the trial judge, and cannot be disturbed upon this hearing, as we clearly pointed out in the opinion heretofore filed.
2. It is strenuously asserted in the petition for rehearing that the plaintiffs never established a valid location monument upon the Royal George Protector claim. This point was not urged upon the lower court, nor upon this court upon the original hearing, and cannot now be considered. Gamble v. Silver Peak, 35 Nev. 323, 133 Pac. 936.
Petition for rehearing denied.
Ducker, J., not having been a member of the court when the foregoing case was formerly disposed of, did not participate in the consideration of the petition for rehearing.